Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22 - 24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/4/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 or 41 of U.S. Patent No. 10,573,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate claim 15 of the present application.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/079,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application anticipates claim 15 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-9, 11-14, 15, 17, 19-21, 25-28, 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 5-9, 11-14 recite the limitation "silicon donor substrate" in lines 15 – 18 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim refers to “silicon donor substrate” and also “single crystal silicon donor substrate”.
Claims 15, 17, 19-21, 25-28, 30-33 recite the limitation "silicon donor substrate" in lines 1 - 5 (page 5) of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  The claim refers to “silicon donor substrate” and also “single crystal silicon donor substrate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 - 9, 11 - 15, 17, 19, 25 - 28, 30 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 2009/0117716) in view of Atwater, JR. et al. (US 2005/0026432).
	Regarding claim 1, Shimomura et al. teaches a method of preparing a multilayer structure, the method comprising (Figures 7A - 8C): 
bonding a donor dielectric layer (114, 118, 116) on a front surface of a single crystal silicon donor substrate 111 (Paragraph 0071) to a front 
annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer on the 

Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal. Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates. However, for thoroughness, a silicon substrate is single crystalline, polycrystalline, or amorphous. Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. also teaches using pressure to strengthen the bonding form (Paragraph 0122), however, it is unclear if pressure is used in conjunction with the annealing.  Atwater, JR. et al. teaches using annealing and pressure to bond two wafers together (at least Figure 10) at a pressure between 0.5 MPa and 2.75 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pressure in conjunction with annealing since both were known to increase the bond strength between two substrates.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that In re Boesch, 205 USPQ 215, 1980).
 Regarding claims 3 and 5, Shimomura et al. teaches that the single crystal silicon donor substrate is a single crystal silicon wafer and claim 1 above was modified such that the silicon handle substrate was single crystal.  Single crystal silicon substrates made from a wafer sliced from a single crystal silicon ingot by the Czochralski method is extremely pervasive in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the single crystal silicon donor substrate and the single crystal silicon handle substrate by single crystal silicon wafers sliced from a single crystal silicon ingot grown by the Czochralski method since forming a single crystal silicon substrate in the claimed manner is very well known in the art.  Examiner is taking official notice that doing so is common knowledge in the art.
	Regarding claim 6, Shimomura et al. teaches that annealing occurs at a temperature of about 400 °C (Paragraph 0122).
Regarding claim 7, Shimomura et al. in view of Atwater, JR. et al. included annealing at a pressure.  Atwater, JR. et al. further teaches using a pressure between 0.5 MPa to about 2.75 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claims 8 and 9, Shimomura et al. that the donor dielectric layer comprises silicon oxynitride or silicon nitride (Paragraph 0224).
Regarding claim 11, Shimomura et al. teaches that the donor dielectric layer comprises a multilayer, each insulating layer within the multilayer comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (see Paragraphs 0228 and 0116).
	Regarding claim 12, Shimomura et al. that the donor dielectric layer comprises three layers, wherein the three layers comprise a silicon dioxide layer 116 in interfacial contact with the front surface of the single crystal silicon donor substrate, a silicon nitride layer 116 in interfacial contact with the silicon dioxide layer (see Paragraph 0228 silicon dioxide/silicon nitride stack), and a silicon dioxide layer 114 in interfacial contact with the silicon nitride layer (see Paragraph 0116).
Regarding claim 13, Shimomura et al. teaches the donor dielectric layer 114/116, however, it is not clear how thick the donor dielectric layer is.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness of at least 10 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 14, Shimomura et al. teaches mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal silicon donor substrate 111 to thereby prepare a cleaved structure 132 comprising the single crystal silicon handle substrate, the donor dielectric layer, and a single crystal silicon device layer (see Figure 7G).
	Regarding claim 15, Shimomura et al. teaches a method of preparing a multilayer structure, the method comprising (Figures 1A - 2C): 

annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer 112 of the single crystal silicon donor substrate 111 and the handle dielectric layer 102 on the front surface of the 

Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal. Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates. However, for thoroughness, a silicon substrate is single crystalline, polycrystalline, or amorphous. Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. also teaches using pressure to strengthen the bonding form (Paragraph 0122), however, it is unclear if pressure is used in conjunction with the annealing.  Atwater, JR. et al. teaches using annealing and pressure to bond two wafers together (at least Figure 10) at a pressure between 0.5 MPa and 2.75 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pressure in conjunction with annealing since both were known to increase the bond strength between to substrates.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claims 17 and 19, Shimomura et al. teaches that the single crystal silicon donor substrate is a single crystal silicon wafer and claim 1 above was modified such that the silicon handle substrate was single crystal.  Single crystal silicon substrates made from a wafer sliced from a single crystal silicon ingot by the Czochralski method is extremely pervasive in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the single crystal silicon donor substrate and the single crystal silicon handle substrate by single crystal silicon wafers sliced from a single crystal silicon ingot grown by the Czochralski method since forming a single crystal silicon substrate in the claimed manner is very well known in the art.  Examiner is taking official notice that doing so is common knowledge in the art.
	Regarding claim 25, Shimomura et al. teaches that annealing occurs at a temperature of about 400°C (Paragraph 0122).
Regarding claim 26, Shimomura et al. in view of Atwater, JR. et al. included annealing at a pressure.  Atwater, JR. et al. further teaches using a pressure between 0.5 MPa to about 2.75 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claims 27 and 28, Shimomura et al. that the donor dielectric layer 112 comprises silicon oxynitride or silicon nitride (Paragraph 0072).
Regarding claim 30, Shimomura et al. does not teach that the donor dielectric layer 112 comprises a multilayer in the embodiment of Figures 1A - 2C).  In a different 
	Regarding claim 31, Shimomura et al. does not teach that the donor dielectric layer 112 comprises three layers in the embodiment of Figure 1A - 2C.  However, Shimomura et al teaches a donor dielectric layer 116/114 with three layers (Figure 7E), wherein the three layers comprise a silicon dioxide layer 116 in interfacial contact with the front surface of the single crystal silicon donor substrate, a silicon nitride layer 116 in interfacial contact with the silicon dioxide layer (see Paragraph 0228 silicon dioxide/silicon nitride stack), and a silicon dioxide layer 114 in interfacial contact with the silicon nitride layer (see Paragraph 0116).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the donor dielectric layer with three layers of Figure 7E with the invention of Figure 1A - 2C since doing so may provide better barrier characteristics for the final silicon device layer.
Regarding claim 32, Shimomura et al. teaches the donor dielectric layer 112, however, it is not clear how thick the donor dielectric layer is.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness of at least 10 nm, since it has been held In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 33, Shimomura et al. teaches mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal silicon donor substrate 111 to thereby prepare a cleaved structure 131 comprising the single crystal silicon handle substrate (see claim 15), the donor dielectric layer, and a single crystal silicon device layer (see Figure 1H).

Claims 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. in view of Atwater, JR. et al. as applied to claim 15 above, and further in view of So et al. (KR 2000-0066010, translation provided).
	Regarding claims 20 - 21, Shimomura et al. does not teach that the handle dielectric layer comprises a silicate glass selected from the group consisting of phosphosilicate glass, borosilicate glass, borophosphosilicate glass, and any combination thereof, however, So et al. (see seventh paragraph of page 4 of translation) teaches that BPSG, also known as borophosphosilicate glass, can be used for the bonding of substrates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use BPSG for the handle dielectric layer of Shimomura et al. since BPSG is well known to be easily deposited. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813